KRUEGER, Judge.
On a hearing of a writ of habeas corpus the appellant was remanded to the custody of the sheriff of Dallas county, Tex., to be delivered by said sheriff to the duly and legally authorized agent ■ of the state of Colorado.
We find in the record an affidavit in due form asking that the appeal be dismissed.
The request is granted.
The-appeal is dismissed.
PER CURIAM.
The foregoing opinion of the Commission 'of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by' the court.